Citation Nr: 0304997	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  94-42 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for depressive neurosis 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an October 1992 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's depressive neurosis results in definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment; as well as resulting in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment and mild memory loss.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent, 
under either the prior or current criteria, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 
& West Supp. 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.321, 3.326(a), 4.1-4.3, 4.7, 4.10, 4.130, 4.134 Diagnostic 
Codes 9405, 9434 (1996 & 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the correspondence sent to the veteran 
in October 1992, August 1996, September 1997, October 1997, 
April 1998, and May 1999, describing what VA would do to 
assist the veteran, the evidence the veteran needed to 
provide, and the evidence the VA had, and a February 1993 
Statement of the Case and August 1996, and October 2002 
Supplemental Statements of the Case, provided to both the 
veteran and his representative, provided notice to the 
veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  Cf. 
Quartuccio v. Principi, 16 Fed App. 183 (2002).  No further 
assistance is necessary to comply with the requirements of 
this new legislation, or any other applicable rules or 
regulations regarding the development of the pending claim.  

Factual Background

In March 1982, the Board granted the veteran's claim for 
entitlement to service connection for depressive neurosis, 
secondary to his service connected low back syndrome with 
radiculopathy.  The RO implemented the decision in an April 
1982 rating action, assigning the disability a 30 percent 
rating.  That rating has since remained in effect.  

The psychiatric portion of the veteran's March 1992 VA 
examination notes that he related being anxious, an inability 
to concentrate, a lack of motivation, poor sleep, and 
feelings of inadequacy.  He was properly dressed.  On 
examination, he was alert and friendly, demoralized, no 
indication of delusions or hallucinations, memory and 
orientation were intact, and insight and judgment were fair.  
He was considered competent.  The diagnosis was depressive 
neurosis, severely symptomatic.  

The veteran's VA outpatient treatment reports from March 1992 
to June 1996 show that he was being seen for depressive 
neurosis and had been placed on medication.  During the May 
1996 VA psychiatric evaluation, he related suffering symptoms 
of depression since his back went out around the age of 23 
years.  The symptoms fluctuated through the years and became 
a significant problem around twelve years ago.  He claimed no 
motivation to do anything or become involved with movies or 
social activities.  He had feelings of nervousness, an 
inability to relax, sleep disturbances, and nightmares.  He 
startled easily with noises and his stomach became upset when 
nervous.  On examination, he was cooperative, pleasant, 
alert, and adequately orientated.  He focused strongly on his 
physical discomfort and rationalized his negative emotional 
sensations in terms of the pain external factors.  His 
insight into emotional condition and judgment appeared 
inadequate; mood was depressed; no delusions or 
hallucinations; no suicidal or homicidal ideation; speech and 
auditory comprehension were normal; mental calculations and 
verbal abstract reasoning were normal; and memory was normal.  

The VA examiner offered that the veteran did not display 
signs of significant cognitive deficits and showed adequate 
capacity for managing his financial and personal affairs.  He 
displayed a problem of depression and anxiety, which the 
examiner offered appeared to have developmental roots that 
had exacerbated as a result of social and vocational 
consequences from physical injury.  His depression and 
anxiety were associated with physical pain in a mutually 
reinforcing relationship, with each exacerbating the other.  
The examiner opined that the veteran's emotional condition, 
by itself, appeared to impair his capacity for social and 
vocational performance to a mild to moderate degree.  The 
diagnoses included dysthymic disorder, mild to moderate, 
exacerbated by physical and personal problems, and depression 
and anxiety affecting pain condition.  A GAF (Global 
Assessment of Functioning) score of 61, indicative of mild to 
moderate impairment in social and vocational functioning as a 
result of emotional factors, was assigned.  

In a rating decision of August 1996, the RO granted the 
veteran a total disability based on individual 
unemployability.  The basis of the decision was that the 
disability rating for his service connected lumbar sciatic 
radiculopathy, with laminectomy, was increased from 40 to 60 
percent and, when coupled with his depressive neurosis, rated 
30 percent, resulted in a combined 70 percent service-
connected disability, and evidence that he had been 
unemployed for many years, warranted such benefit.  See 
38 C.F.R. § 4.16.   

The veteran disagreed with the 30 percent rating for his 
neurosis; however, before he could be scheduled for VA 
psychiatric evaluation, he was incarcerated.  During the 
incarceration, he was scheduled on numerous occasions for 
such examination, but prison officials were not 
accommodating.  Further, in response to VA request, after 
following appropriate procedures, prison officials noted that 
there were no medical treatment records pertaining to the 
veteran, other than that he had received substance abuse 
counseling while incarcerated.  Following his release from 
prison in early 1999, the veteran was requested to submit 
evidence showing treatment for his psychiatric condition; 
however, he neither submitted such records nor indicated such 
treatment.  

In early 2002, the veteran sustained multiple strokes 
resulting in hemi paresis.  He was hospitalized in a VA 
medical facility from January through October 2002.  These 
hospital records, in essence, show that, as of the end of 
October 2002, he was unable to consistently cooperate with 
medical therapy, due to a cognitive or behavioral deficiency 
because of medication induced altered level of consciousness, 
tracheal intubation, mechanical ventilation, indwelling 
urinary catheter, and intravenous medications.  He required 
the use of restraints and needed seclusion.  However, nowhere 
in any of the hospital records does it show treatment or 
symptomatology pertaining to his service-connected depressive 
neurosis.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In the veteran's case, his service-connected depressive 
neurosis is evaluated under the schedular criteria for 
evaluating psychiatric disabilities.  By regulatory amendment 
effective November 7, 1996, substantive changes were made to 
that criteria, as set forth at 38 C.F.R. §§ 4.125-4.132.  See 
61 Fed. Reg. 52695-52702 (1996).  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000). 

Here, neither the former or revised applicable schedular 
criteria are clearly more favorable to the veteran's claim.  
Inasmuch as the RO has appropriately considered the veteran's 
claim under the former and revised criteria, there is no 
prejudice to him in the Board doing likewise and applying the 
more favorable result, if any.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  

Prior to November 7, 1996, depressive neurosis was evaluated 
using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, DC 9405 
(1996).  Under this formula, a 30 percent evaluation was 
assigned where there was definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
impairment.  The term "definite" has been defined as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  See also Hood 
v. Brown, 4 Vet. App. 301 (1993).  

A 50 percent rating required a showing that the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.132 (1996).  

A 70 percent evaluation was warranted where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was shown to be severely impaired, 
or by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in severe industrial impairment.  Id.  

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  Id.  These criteria represented three 
independent bases for granting a 100 percent evaluation.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Under the revised criteria, set forth at 38 C.F.R. § 4.130, 
the veteran's major depressive disorder is evaluated under 
Diagnostic Code 9434 (2002), which provides that a 30 percent 
evaluation is assigned where there is occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130 (2002).  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than one a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.  

In the veteran's case, because of his incarceration, he was 
unable to undergo any of the scheduled and rescheduled VA 
psychiatric examinations.  Information received from prison 
officials show that he had not received psychiatric treatment 
during his incarceration, although he had received substance 
abuse counseling.  Upon his release from prison, he suffered 
a series of strokes, with complications, for which he has 
received extensive VA hospitalization.  However, the records 
of this extensive long-term and hospitalization treatment are 
not reflective of any treatment for, or indication of, any 
symptomatology associated with his depressive neurosis.  
Given the veteran's residual medical condition following his 
series of strokes, as evidenced by his recent VA treatment 
records, scheduling him for a current VA psychiatric 
examination would be non-productive at this time and only 
delay resolution of his claim, which has been in appellate 
status for over ten years.  

Based on the available medical evidence pertaining to the 
veteran's psychiatric condition, his depressive disorder is 
appropriately rated 30 percent disabling.  Although the March 
1992 VA examiner noted, in summary, that the veteran's 
condition was severely symptomatic, the medical findings 
reported by the examiner during his examination of the 
veteran do not appear to support that conclusion.  Rather, 
the findings showed orientation for time, place and person, 
intact memory, fair insight and judgment, and lack of 
motivation.  Such findings support no more than a 30 percent 
rating under either the criteria in effect prior to November 
7, 1996.  Likewise, the veteran's May 1996 VA psychiatric 
examination reports symptomatology indicative of a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large," under the prior 
criteria, and occupational and social impairment, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, under the 
current criteria.  In the absence of medical findings showing 
more severity, such as flattened affect, circumlocutory 
speech, panic attacks more than once a week, difficulty in 
understanding complex command, impaired judgment, or 
deficiencies in most areas, such as work, family relations, 
judgment, thinking or mood, or total occupational and social 
impairment, a disability evaluation in excess of 30 percent 
is not warranted under either the prior or current criteria.  

Further, following review of the record and examination of 
the veteran, the VA examiner in May 1996 specifically offered 
that the veteran's emotional condition, by itself, appeared 
to impair his social and vocational performance to a mild to 
moderate degree.  A GAF score of 61 was assigned, indicative 
of mild to moderate impairment in social and vocational 
functioning as a result of emotional factors.  Under the 
circumstance, a 30 percent rating is entirely appropriate for 
the veteran's depressive neurosis, and fully comports with 
the applicable schedular criteria.  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's depressive neurosis.  It should be remembered that, 
generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.2.  In this regard, the 
Board notes that the medical evidence reflects that the 
veteran has not undergone prolonged hospitalization primarily 
for his mental disability or that the disability, in and of 
itself, has caused marked interference with employment as to 
render impractical the application of the regular schedular 
standards.  The Board notes that the veteran has not been 
employed for many years and is in receipt of VA total 
disability based on individual unemployability; however, 
those benefits are based on a combination of his service-
connected disabilities, which, when rendered together, cause 
him to be unemployable, not solely his depressive neurosis.  
Under the circumstances, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claim for a rating in 
excess of 30 percent for depressive neurosis must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for an increased rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1994).  


ORDER

A disability rating in excess of 30 percent for depressive 
neurosis is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

